DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/21; 11/4/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-7, 8, 12-14, 15-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 37, 39, 42, 49, 52, 54, and 57 of U.S. Patent No. 10,966,265. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application recite same functionalities as the cited claims of the referenced patent in a broader scope.  The mapping of instant claim 1 and claim 34 of the referenced patent is provided below. 

Claim No.
Instant Application
Claim No.
Referenced Patent
1
A method implemented by a platoon management entity managing a platoon of vehicles, the platoon comprising members communicating using communication systems configured to use a first vehicle-to-everything radio access technology (V2X RAT), the method comprising:
33
A method implemented by a platoon management entity managing a first platoon of vehicles, the first platoon comprising members communicating using communication systems configured to use a first vehicle-to-everything radio access technology (V2X RAT), the method comprising:

determining that an interworking function for providing simultaneous access to a plurality of V2X RATs including the first V2X RAT is available from an interworking vehicle comprising an interworking communication system capable of supporting the interworking function;

determining that an interworking function for providing simultaneous access to a plurality of V2X RATs including the first V2X RAT is available from an interworking vehicle comprising an interworking communication system capable of supporting the interworking function;

determining availability of a further vehicle comprising a further communication system to join the platoon, the further communication system being configured to communicate using a second V2X RAT of the plurality of V2X RATs;



including the interworking vehicle in the platoon;

including the interworking vehicle in the first platoon;



and transmitting an instruction to the interworking communication system to alter a physical position of the interworking vehicle in the first platoon


34
The method of claim 33, further comprising:



the platoon management entity determining availability of a further vehicle comprising a further communication system to join the first platoon,

and transmitting, via the interworking communication system utilizing both the first V2X RAT and a second V2X RAT of the plurality of V2X RATs, a request to the further vehicle to join the platoon.

the further communication system being configured to communicate using a second V2X RAT of the plurality of V2X RATs; the platoon management entity transmitting, via the interworking communication system utilizing both the first V2X RAT and a second V2X RAT of the plurality of V2X RATs, a request to join the first platoon to the further vehicle;



the platoon management entity receiving, via the interworking communication system, an acknowledgement from the further vehicle; and the platoon management entity including the further vehicle in the first platoon.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Basu Mallick et al. (U.S. Patent Application Publication No. 2020/0113015) and further in view of Adenwala et al. (U.S. Patent Application Publication No. 2021/0303137).

Regarding Claim 1, Basu Mallick et al. teaches A method implemented by a platoon management entity managing a platoon of vehicles (Basu Mallick et al. teaches systems for performing efficient interworking vehicle-to-everything communications on more than one radio access technology (par [0004]); leading vehicle manages a platoon (par [0032])), the platoon comprising members communicating using communication systems configured to use a first vehicle-to-everything radio access technology (V2X RAT)(Basu Mallick et al. teaches that a vehicle platooning enables vehicles to dynamically form a platoon of vehicles traveling together and that all the vehicles in the platoon obtain information from the leading vehicle to manage this platoon (par [0032]); UE camped on a certain cell and using mode-2 resources reselect to another cell of the same or of a different RAT in response to a change in a running V2X application such that a different or new application is better served (par [0065]); Mode-2 is used for RAT2 V2X sidelink operation (par [0084])), the method comprising: determining that an interworking function for providing simultaneous access to a plurality of V2X RATs including the first V2X RAT is available from an interworking vehicle comprising an interworking communication system capable of supporting the interworking function (Basu Mallick et al. teaches that UE is capable of performing V2X communication in both NR and LTE (par [0045]); UE supporting NR V2X is also capable of LTE V2X so that the basic V2X messages such as BSM can be received from and transmitted to certain UEs that may not support later advanced V2X communications (par [0036]); BSM indicates an interest in a first RAT, e.g., an LTE-based V2X communication while some advanced V2X applications prefer a second RAT, e.g., NR-based V2X communication (par [0057]); UE interest indication is transmitted (par [0058]; FIG. 2); all the vehicles in a platoon obtain information from the leading vehicle to manage this platoon (par [0032]); UE indicates interest in making PC5 communication in one or more RATs (par [0081]); new NR-based V2X UEs are designed to implement both NR and LTE based PC5 protocol stacks so that they can transmit the basic V2X messages that are understandable also to some UEs that may not support various advanced V2X features (par [0036]), indicating that transmitting PC5 communication indicates interworking function); determining availability of a further vehicle comprising a further communication system to join the platoon, the further communication system being configured to communicate using a second V2X RAT of the plurality of V2X RATs (Basu Mallick et al. teaches that UE supporting NR V2X is also to be capable of LTE V2X so that the basic V2X messages such as BSM can be received from and transmitted to certain UEs, e.g., UEs that may not support later advanced V2X communications (par [0036]), indicating that platoon includes UE communicating using a second V2X RAT); including the interworking vehicle in the platoon (Basu Mallick et al. teaches that RAN node sends a V2X response to the UE where the V2X response by providing resources for the target RAT (par [0067]), enabling UE to communicate with other UEs in vehicle platoon).  
	Although teaching UE in vehicle platooning scenario (par [0032]), Basu Mallick et al. does not explicitly teach determining availability of a further vehicle comprising a further communication system to join the platoon; and transmitting, via the interworking communication system utilizing both the first V2X RAT and a second V2X RAT of the plurality of V2X RATs, a request to the further vehicle to join the platoon.  Adenwala et al. teaches such limitations. 
	Adenwala et al. is directed to computer-assisted or autonomous driving vehicles social network.  More specifically, Adenwala et al. teaches determining availability of a further vehicle comprising a further communication system to join the platoon (Adenwala et al. teaches that CA/AD vehicle invite other proximate CA/AD vehicles to join an existing platoon where an automotive platoon comprises two or more vehicles travelling as a group (par [0130]; FIG. 8), indicating that availability of the proximate CA/DA vehicle is determined); and transmitting, via the interworking communication system utilizing both the first V2X RAT and a second V2X RAT of the plurality of V2X RATs, a request to the further vehicle to join the platoon (Adenwala et al. teaches that CA/AD vehicle invite other proximate CA/AD vehicles to join an existing platoon where an automotive platoon comprises two or more vehicles travelling as a group (par [0130]; FIG. 8)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Basu Mallick et al. so that the availability of a further vehicle to join the platoon is determined and a request to the further vehicle to join the platoon is transmitted, as taught by Adenwala et al.  The modification would have allowed the system to exchange information to enable better vehicle operations experience (see Adenwala et al., par [0004]). 

Regarding Claim 2, the combined teachings of Basu Mallick et al. and Adenwala et al. teach The method of claim 1, and further, the references teach wherein including the interworking vehicle in the platoon occurs before determining the availability of the further vehicle (Basu Mallick et al. teaches that the new NR-based V2X UEs are designed to implement both NR and LTE based PC5 protocol stacks so that they can transmit the basic V2X messages that are understandable also to some UEs that may not support various advanced V2X features (par [0036])).  

Regarding Claim 3, the combined teachings of Basu Mallick et al. and Adenwala et al. teach The method of claim 1, and further, the references teach further comprising: receiving, via the interworking communication system, an acknowledgement from the further vehicle (Adenwala et al. teaches that if the CA/AD vehicle is permitted to join, then the CA/AD vehicle sends a platoon join RES (par [0134]; FIG. 8); Basu Mallick et al. teaches new NR-based V2X UEs are designed to implement both NR and LTE based PC5 protocol stacks so that they can transmit the basic V2X messages that are understandable also to some UEs that may not support various advanced V2X features (par [0036])); and including the further vehicle in the platoon (Adenwala et al. teaches that platoon formation procedure includes operation where the MEC host broadcasts a platoon schedule update message to all of the CA/AD vehicles in the platoon (par [0136]; FIG. 8)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Basu Mallick et al. so that the acknowledgement from the further vehicle is received, as taught by Adenwala et al.  The modification would have allowed the system to exchange information to enable better vehicle operations experience (see Adenwala et al., par [0004]). 

Regarding Claim 4, the combined teachings of Basu Mallick et al. and Adenwala et al. teach The method of claim 1, and further, the references teach wherein determining that the interworking function is available comprises receiving, from the interworking communication system via the first V2X RAT, an indication that the communication system is available to support the interworking function (Basu Mallick et al. teaches that UE is capable of performing V2X communication in both NR and LTE (par [0045]); UE supporting NR V2X is also capable of LTE V2X so that the basic V2X messages such as BSM can be received from and transmitted to certain UEs that may not support later advanced V2X communications (par [0036]); BSM indicates an interest in a first RAT, e.g., an LTE-based V2X communication while some advanced V2X applications prefer a second RAT, e.g., NR-based V2X communication (par [0057]); UE interest indication is transmitted (par [0058]; FIG. 2); UE indicates interest in making PC5 communication in one or more RATs (par [0081]); new NR-based V2X UEs are designed to implement both NR and LTE based PC5 protocol stacks so that they can transmit the basic V2X messages that are understandable also to some UEs that may not support various advanced V2X features (par [0036]), indicating that transmitting PC5 communication indicates interworking function).  

Regarding Claim 5, the combined teachings of Basu Mallick et al. and Adenwala et al. teach The method of claim 1, and further, the references teach wherein determining availability of the further vehicle to join the platoon comprises the receiving, from the interworking communication system, an indication of the availability of the further vehicle to join the platoon, the further communication system in communication with the interworking communication system (Adenwala et al. teaches that if the CA/AD vehicle is permitted to join, then the CA/AD vehicle sends a platoon join RES (par [0134]; FIG. 8); Basu et al. teaches that UE indicates in making PC5 communication such as sidelink communications in one or more RATs to a serving cell (par [0081]; FIG. 3), indicating that indication received from proximate UE is transmitted to RAN node).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Basu Mallick et al. so that the received acknowledgement from the further vehicle is transmitted to platoon management entity, as taught by Adenwala et al.  The modification would have allowed the system to exchange information to enable better vehicle operations experience (see Adenwala et al., par [0004]). 

Regarding Claims 8-12 and 15-18, Claims 8-12 and 15-18 are directed to system/computer medium claims and they do not teach or further define over the limitations recited in claims 1-5.   Therefore, claims 8-12 and 15-18 are also rejected for similar reasons set forth in claims 1-5.
	
Allowable Subject Matter
Claims 6-7, 13-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414